Title: From Alexander Hamilton to Daniel Jackson, 28 November 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York Novr. 28. 99
          
          I have just received your letter of the fifteenth instant, and have written to the proper Officer respecting a supply of Clothing for your men.
          I am informed by the Adjutant General that An order has already lately been issued for a Court Martial to sit at New Port—
          W—
           Major Jackson
        